MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   FILED
court except for the purpose of establishing                           May 31 2017, 9:00 am

the defense of res judicata, collateral                                     CLERK
estoppel, or the law of the case.                                       Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General of Indiana
Brooklyn, Indiana
                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Christopher L. Richards,                                May 31, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        84A04-1611-CR-2660
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable John T. Roach,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D01-1011-FA-3721



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A04-1611-CR-2660| May 31, 2017              Page 1 of 6
                                               Case Summary

[1]   Christopher Richards appeals the trial court’s decision to revoke his probation

      and impose the remainder of his previously-suspended sentence. We affirm.


                                                     Issues

[2]   The issue before us is whether the trial court abused its discretion when it

      revoked probation and ordered Richards to serve the entirety of his suspended

      sentence in prison.


                                                     Facts

[3]   In 2010, the State charged Richards with dealing in methamphetamine, a Class

      A felony. Pursuant to a written plea agreement, in 2011, Richards pled guilty

      to the lesser-included offense of dealing in methamphetamine, a Class B felony.

      On October 21, 2011, the trial court sentenced Richards to ten years: six years

      executed in the Indiana Department of Correction, two years served as a direct

      commitment to work release, and two years suspended to probation.


[4]   Richards began probation on April 21, 2015. As a condition of probation,

      Richards was not allowed to possess or use any controlled substances, unless

      prescribed by a licensed medical practitioner. Richards’s probation officer,

      Amber Loudermilk, filed a motion to modify the conditions of probation on

      February 3, 2016, requesting that Richards complete alcohol and drug

      counseling/treatment through Choices Consulting Center. The trial court

      granted this request.



      Court of Appeals of Indiana | Memorandum Decision 84A04-1611-CR-2660| May 31, 2017   Page 2 of 6
[5]   The State filed a notice of probation violation on April 8, 2016, alleging that

      Richards tested positive for methamphetamines and amphetamines on twenty-

      two separate occasions. During the revocation hearing, on October 18, 2016,

      Richards admitted he violated the terms of probation by testing positive for

      methamphetamine on all of the occasions alleged in the petition to revoke his

      probation. The trial court accepted his admission and found that Richards

      violated the terms of his probation.


[6]   At sentencing, the trial court heard testimony from Loudermilk, who testified

      that she attempted to have Richards arrested in April of 2016. However,

      Richards fled her office upon seeing her. Richards was not apprehended until

      September of the same year. Richards testified that he was living with his

      mother and working part time when he was arrested in September. Richards

      stated that his mother was sick, and during his stay, he helped her administer

      diabetes treatments and helped his mother with expenses. Richards stated that

      he was clean for about two-and-a-half weeks prior to his arrest and had been

      attending Narcotics Anonymous meetings when he had time. After the close of

      evidence and argument, the trial court revoked probation and imposed the

      remainder of his previously-suspended two-year sentence.


                                                   Analysis

[7]   Richards contends that the trial court abused its discretion when it revoked his

      probation and ordered that he serve the remainder of his previously-suspended

      two-year sentence in prison.



      Court of Appeals of Indiana | Memorandum Decision 84A04-1611-CR-2660| May 31, 2017   Page 3 of 6
[8]   Indiana Code Section 35-38-2-3(h)(3) provides that, after revoking probation,

      the trial court may “order execution of all or part of the sentence that was

      suspended at the time of initial sentencing.” Probation is a favor granted by the

      State, not a right to which a defendant is entitled. Sparks v. State, 983 N.E.2d
221, 224 (Ind. Ct. App. 2013). The decision to revoke probation lies within the

      sound discretion of the trial court. Id. “Once a trial court has exercised its

      grace by ordering probation rather than incarceration, the judge should have

      considerable leeway in deciding how to proceed.” Prewitt v. State, 878 N.E.2d
184, 188 (Ind. 2007). We therefore review revocation of probation and the

      subsequent sentencing decision for abuse of discretion. Sparks, 983 N.E.2d at

      224. “An abuse of discretion occurs where the decision is clearly against the

      logic and effect of the facts and circumstances.” Heaton v. State, 984 N.E.2d
614, 616 (Ind. 2013).


[9]   Probation revocation is a two-step process. Sparks, 983 N.E.2d at 224 (citing

      Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008)). First, the court must make a

      factual determination that a violation of a condition of probation occurred. Id.

      Second, if a violation is found, the trial court must determine whether the

      violation warrants revocation of probation. Id. If the probationer admits to

      violating probation, the court only needs to determine whether the violation

      warrants revocation; however, the probationer must be given an opportunity to

      provide mitigating evidence suggesting that the violation does not warrant

      revocation. Id. If the trial court’s finding of a violation is supported by




      Court of Appeals of Indiana | Memorandum Decision 84A04-1611-CR-2660| May 31, 2017   Page 4 of 6
       substantial evidence of probative value, then we will affirm the revocation of

       probation. Pierce v. State, 44 N.E.3d 752, 755 (Ind. Ct. App. 2015).


[10]   A trial court is not required to issue a detailed sentencing statement when

       reinstating a portion of an already imposed sentence. Berry v. State, 904 N.E.2d
365, 366 (Ind. Ct. App. 2009). Also, the trial court need not issue a written

       statement indicating that it considered alternatives to incarceration. Castillo v.

       State, 67 N.E.3d 661, 665 (Ind. Ct. App. 2017) trans. denied. There is no due

       process requirement that a statement of reasons for sanctions imposed,

       following revocation of probation, be provided. Id.


[11]   Richards contends that the trial court should have placed him in a less

       restrictive environment, but there is no requirement that the trial court consider

       alternatives. Richards admitted to repeatedly relapsing and has been placed in

       various drug treatment programs. He also attempted to avoid arrest for several

       months. The trial court stated that it had run out of options and that, at the

       very least, Richards would be given the opportunity to reflect on his addiction

       while serving the remainder of his sentence in prison. Richards does not argue

       that the trial court was required to state specific reasons for imposing the

       sanction. He only contends that his incarceration would result in “significant

       hardship to his mother, who had no one else to care for her.” Appellants Br. p.

       7. The trial court, however, acknowledged his mother’s condition and

       concluded that his continued use of methamphetamines does not benefit her.




       Court of Appeals of Indiana | Memorandum Decision 84A04-1611-CR-2660| May 31, 2017   Page 5 of 6
[12]   After arguments and evidence had been presented, the trial court ordered what

       it believed would be the appropriate sanction given the circumstances. We

       cannot say that the trial court abused its discretion when it ordered the

       remainder of Richards’s two-year sentence to be served in prison.


                                                  Conclusion

[13]   The trial court did not abuse its discretion by imposing the remainder of a

       previously-suspended sentence to be served in prison, instead of a less restrictive

       environment. We affirm.

       Affirmed.



       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A04-1611-CR-2660| May 31, 2017   Page 6 of 6